PRICE, Judge.
This case was consolidated with American Fidelity Fire Insurance Company v. Tyler et al., 210 So.2d 561, this day decided by this Court.
Plaintiff, Martha L. Tyler, brought suit for personal injuries, property damage and medical expenses against C. C. Nash and his liability insurer, Great American Insurance Company of New York. These injuries are alleged to have occurred as a result of the vehicular collision described in the companion case heretofore referred to. In that case this Court found that the *566accident resulted solely from the negligence of Martha L. Tyler, the plaintiff in this case.
For the reasons given in the companion case of American Fidelity Fire Insurance Company v. Tyler, et al., the judgment of the district court rejecting the demands of plaintiff is hereby affirmed at appellant’s cost.